DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 29 July 2021 have been entered. Applicant’s amendments have overcome each and every objection to the specification, as well as the 112(b) rejections of claims 1 and 11 which were previously set forth in the Non-Final Office Action mailed 29 April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of sinusoidal signal generators configured to generate the analog sinusoidal signal”. There is insufficient clarity in this limitation. In particular, it is not clear whether the plurality of sinusoidal generators, together, generates a single signal, or if each of the plurality of sinusoidal generators generates a signal, such that a plurality of analog sinusoidal signals is 
Claim 2 recites the limitation “the sinusoidal signal generator comprises” in lines 1-2. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is interpreted as referring to each of the plurality of sinusoidal signal generators comprising the remaining limitations of the claim. Claim 2 additionally recites the limitation “the digital sinusoidal signal” in line 3. There is insufficient antecedent basis for this limitation.
Claim 3 recites the limitation “the synchronous detector comprises” in lines 1-2. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is 
Claim 5 recites the limitation “the synchronous detector receives” in lines 1-2. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is interpreted as referring to each of the plurality of synchronous detectors receiving the remaining limitations of the claim. Claim 5 also recites the limitation “the most significant bit signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Claim 5 also recites the limitation “the digital sinusoidal signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Claim 5 also recites the limitation “the most significant bit” in line 3 of the claim. There is insufficient antecedent basis for this limitation. Claim 5 is additionally rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a source or generator of a digital sinusoidal signal. Claim 5 additionally recites the limitation “generates the reference signal based on the most significant bit of the digital sinusoidal signal” in lines 3-4 of the claim. It is unclear what is meant by “based on” in this context. The limitation is presently interpreted to refer to the reference signal corresponding in some way to the frequency 
Claim 6 recites the limitation “the synchronous detector generates” in lines 1-2. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is interpreted as referring to each of the plurality of synchronous detectors generating the remaining limitations of the claim. Claim 6 also recites the limitation “having the target frequency as the reference signal” in line 2 of the claim. There is insufficient clarity in this limitation as the limitation appears to be missing a word to describe the target frequency. The limitation is presently interpreted to refer to having the same target frequency as the reference signal. The claim additionally recites the limitation “a square wave signal having the target frequency as the reference signal based on a most significant bit signal of the digital sinusoidal signal” in lines 1-3 of the claim. In this limitation, it is unclear whether the square wave signal or the reference signal is based on a most significant bit signal of the digital sinusoidal signal, and additionally unclear what “based on” means in this context.   At present, this limitation is interpreted to refer to a square wave signal having the same frequency as a reference signal, the reference signal having been created using the most significant bit of the digital sinusoidal signal such as by corresponding in some way to the frequency and/or signal value, wherein the digital sinusoidal signal is generated in some way by the sinusoidal signal generator, such as through digital-to-analog conversion.
Claim 8 recites the limitation “the sinusoidal signal generator comprises” in lines 1-2. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is interpreted as referring to the plurality of sinusoidal signal generators comprising the remaining limitations of the claim. Claim 8 also recites the limitation “the synchronous detector comprises” in line 9. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the 
Claim 10 recites the limitation “the synchronous detector” in lines 3. There is insufficient antecedent basis for this limitation as well as insufficient clarity. At present, the limitation is interpreted as referring to each of the plurality of synchronous detectors receiving the remaining limitations of the claim. Claim 10 also recites the limitation “the digital sinusoidal signal” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Claim 10 is additionally rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a source or generator of a digital sinusoidal signal. 
Claim 11 recites the limitation “a first reference signal based on the first analog sinusoidal signal”. There is insufficient clarity in this limitation regarding the meaning of the phrase “based on.” At present, this limitation is interpreted to refer to a reference signal that is created using any characteristic of the first analog sinusoidal signal, such as having the same frequency, same polarity, or same peak amplitude. Claim 11 also recites the limitation “a second reference signal based on the second analog sinusoidal signal”. There is insufficient clarity in this limitation regarding the meaning of the phrase “based on.” At present, this limitation is interpreted to refer to a reference signal that is created using any characteristic of the second analog sinusoidal signal, such as having the same frequency, same polarity, or same peak amplitude.
Claim 13 recites the limitation “wherein the first reference signal is generated based on a most significant bit signal of the first digital signal and the second reference signal is generated based on a most significant bit signal of the second digital signal.” There is insufficient clarity in this limitation as it is not clear what is meant by the phrase “generated based on” in either instance. At present, the limitation is interpreted to mean that a first reference signal is created which in some way corresponds to a most significant bit signal of the first digital signal, and a second reference signal is created which in some way corresponds to a most significant bit signal of the second digital signal. 
Claims 2-15 are further rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a plurality of synchronous detectors configured to separate the bioelectrical signal and extract a target frequency component of the bioelectrical signal based on a reference signal; and a bioimpedance analyzer configured to calculate a bioimpedance based on the target frequency component of the bioelectrical signal.” This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitation "a plurality of synchronous detectors configured to separate the bioelectrical signal and 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a transmitter configured to transmit an analog sinusoidal signal to a body of a user; and a receiver configured to receive a bioelectrical signal from the body of the user and configured to calculate a bioimpedance using the bioelectrical signal” and “wherein the analog sinusoidal signal is generated by synthesizing a plurality of sinusoidal signals, each of the sinusoidal signals having a different frequency, and wherein the reference signal is based on the analog sinusoidal signal generated from the transmitter”. The claim element of a body composition analysis system is recited with a high level of generality (The functions of generating a signal, extracting a component, and calculating an impedance are performed by the elements in an undefined manner) that there are no meaningful limitations to the abstract idea, as the abstract idea is not required. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements “a transmitter configured to transmit an analog sinusoidal signal to a body of a user; and a receiver configured to receive a bioelectrical signal from the body of the user and configured to calculate a bioimpedance using the 
In Summary, claim 1 recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101.
Claims 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 16 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the sinusoidal signal generator comprises: a digital signal generator configured to generate the digital sinusoidal signal; and a digital-to-analog converter configured to convert the digital sinusoidal signal into the analog sinusoidal signal.” The claim element of claim 1 of a body composition analysis system is recited with a high level of 
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the synchronous detector comprises: a multiplier configured to multiply the bioelectrical signal by a reference signal generated based on the digital sinusoidal signal to output a mixed signal; and a low-pass filter configured to filter components below a reference frequency of the mixed signal.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract ideas of claim 1 and 3, claim 4 recites the limitation “wherein the low-pass filter extracts a DC component of the mixed signal.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claim 1 and 3, claim 5 recites the limitation “wherein the synchronous detector receives the most significant bit signal of the digital sinusoidal signal from the sinusoidal signal generator and generates the reference signal based on the most significant bit of the digital sinusoidal signal.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claim 1, 3, and 5, claim 6 recites the limitation “wherein the synchronous detector generates a square wave signal having the target frequency as the reference signal based on a most significant bit signal of the digital sinusoidal signal.” The claim element of claim 1 
Besides the abstract idea of claim 1, claim 7 recites the limitation “further comprising an analog-to-digital converter configured to convert the target frequency component of the bioelectrical signal into a digital detection signal and output the digital detection signal to the bioimpedance analyzer.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component and utilizing it in the calculation of a bioimpedance may be carried out in any undefined manner). The limitation of “an analog-to-digital converter configured to convert the target frequency component of the bioelectrical signal into a digital detection signal and output the digital detection signal to the bioimpedance analyzer” constitutes insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. As explained by Meng (U.S. 20180306908 A1), analog-to-digital converters are routine and conventional in the art (Paragraph 0003—ADCs can be found in many electronics applications). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the sinusoidal signal generator comprises: a first sinusoidal signal generator configured to convert a first digital sinusoidal signal having a first target frequency into a first analog sinusoidal signal and output the first analog sinusoidal signal; and a second sinusoidal signal generator configured to convert a second digital sinusoidal signal having a second target frequency different from the first target frequency to a second analog sinusoidal signal and output the second analog sinusoidal signal, wherein the synchronous detector comprises: a first synchronous detector configured to extract the first target frequency 
Besides the abstract idea of claim 1, claim 9 recites the limitation “further comprising a signal mixer configured to synthesize the first analog sinusoidal signal and the second analog sinusoidal signal.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component and utilizing it in the calculation of a bioimpedance may be carried out in any undefined manner). The limitation of “a signal mixer configured to synthesize the first analog sinusoidal signal and the second analog sinusoidal signal” constitutes insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. As demonstrated by Long (Fundamentals of Mixer Design), signal mixers are routine and conventional (Page 3—many different mixer circuit topologies and implementations that are suitable for use in receiver and transmitter systems). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “further comprising a phase controller configured to adjust a phase of a most significant bit signal of the digital sinusoidal signal and output the adjusted signal to the synchronous detector.” The claim element of claim 1 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component and utilizing it in the calculation of a bioimpedance may be carried out in any undefined 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a first sinusoidal signal generator configured to convert a first digital sinusoidal signal having a first target frequency to a first analog sinusoidal signal; a second sinusoidal signal generator configured to convert a second digital sinusoidal signal having a second target frequency different from the first target frequency to a second analog sinusoidal signal; a signal mixer configured to synthesize the first and second analog sinusoidal signals and output a transmission signal; wherein the receiver comprises: a first synchronous detector configured to extract a first target frequency component of the bioelectrical signal based on a multiplication operation of a bioelectrical signal generated in response to the transmission signal and a first reference signal based on the first analog sinusoidal signal; a second synchronous detector configured to extract a second target frequency component of the bioelectrical signal based on a multiplication operation of the bioelectrical signal and a second reference signal based on the second analog sinusoidal signal; and a bioimpedance analyzer configured to analyze a bioimpedance based on the extracted first and second target frequency components". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The claim element of a body composition analysis system is recited with a high level of generality (The functions of converting a signal, extracting a component, and calculating an impedance are performed by the elements in an undefined manner) that there are no meaningful limitations to the abstract idea, as the abstract idea is not required. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating 
In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements “a transmitter configured to transmit an analog sinusoidal signal to a body of a user; and a receiver configured to receive a bioelectrical signal from the body of the user and configured to calculate a bioimpedance using the bioelectrical signal” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic signal transmitter and signal receiver, which Cha (U.S. Patent No. 8386028 B2) describes as both routine and conventional in its description of a generic current source (Current source 92, Fig. 1), generic electrodes for voltage measurements (Plurality of electrodes 72, 76, 82, 84, 86, 88, Fig. 1), and a generic voltage measuring device (Voltage measuring device 96, Fig. 1) which are utilized in a system for measuring bioimpedance (Abstract; Analyzer 50, Fig. 1), wherein the improvements over prior art of the system relate to the ability to analyze body composition at a plurality of body segments simultaneously (Abstract) rather than any particular improvements to the individual hardware components of the system.  As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 11 recites an abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101.
Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 18 of this action, these 
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein the first synchronous detector comprises: a first multiplier configured to multiply the first reference signal and the bioelectrical signal to generate a first mixed signal; and a first low-pass filter configured to filter components below a reference frequency of the first mixed signal, wherein the second synchronous detector comprises: a second multiplier configured to multiply the second reference signal and the bioelectrical signal to generate a second mixed signal; and a second low-pass filter configured to filter components below the reference frequency of the second mixed signal.” The claim element of claim 11 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein the first reference signal is generated based on a most significant bit signal of the first digital signal and the second reference signal is generated based on a most significant bit signal of the second digital signal.” The claim element of claim 11 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 11, claim 14 recites the limitation “wherein the first reference signal is the first analog sinusoidal signal and the second reference signal is the second analog sinusoidal signal.” The claim element of claim 11 of a body composition analysis system is recited with a high level of generality (as written, extracting a signal component may be carried out in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.


Claim Rejections - 35 USC § 103
Claim 1-2, 7-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 9351653 B1) in view of Cha (U.S. Patent No. 8386028 B2).
Regarding claim 1, Harrison teaches a transmitter configured to transmit an analog signal to a biological tissue (Column 5, line 39-Column 6, line 14—A plurality of electrodes can be attached to biological tissue and to a microchip which is connected to an analyzer system, the system can generate an AC current that can be steered to an input wire, where the device can use a small number of wires to 
Regarding claim 2, Harrison along with Cha teaches the system of claim 1 as described above. Harrison additionally teaches a digital signal generator configured to generate the digital sinusoidal signal (Column 11, lines 26-27—digital signal from the digital controller); and a digital-to-analog converter (Column 11, line 25—digital-to-analog converter) configured to convert the digital sinusoidal signal into the analog sinusoidal signal (Column 11, lines 29-31—create an arbitrary AC waveform such as an approximation of a sine wave with a particular frequency at the DAC output).
Regarding claim 7, Harrison along with Cha teaches the system of claim 1 as described above. Harrison additionally teaches an analog-to-digital converter configured to convert the target frequency 
Regarding claim 8, Harrison along with Cha teaches the system of claim 1 as described above. Harrison additionally teaches a first sinusoidal signal generator configured to convert a first digital sinusoidal signal (Column 11, line 25—digital-to-analog converter) having a first target frequency into a first analog sinusoidal signal (Column 11, lines 29-31—create an arbitrary AC waveform such as an approximation of a sine wave with a  particular frequency at the DAC output) and output the first analog sinusoidal signal; wherein the synchronous detector comprises: a first synchronous detector (Abstract—outputs a representation of each biopotential signal to an analyzer) configured to extract the first target frequency component of a bioelectrical signal generated in response to the first analog sinusoidal signal based on the first digital sinusoidal signal (Column 6, lines 36-38—Analyzer can be configured to isolate the frequency component in the selected waveform corresponding to the frequency of the AC current). Harrison additionally teaches at least a second sinusoidal signal is generated (Column 2, lines 56-61—generate a plurality of AC current waveforms…receiving a plurality of digital voltage values), converted from a digital signal to an analog signal (Column 2, lines 61-63—convert such digital voltage values into a plurality of analog voltage values), and output (Column 2, line 64—output such analog voltage values) as well as a second synchronous detector configured to extract the second target frequency component of the bioelectrical signal based on the second digital sinusoidal signal (Abstract—plurality of channels for receiving a plurality of biopotentials; Column 6, lines 36-38—Analyzer can be configured to isolate the frequency component in the selected waveform corresponding to the frequency of the AC current). 
Regarding claim 9, Harrison along with Cha teaches the system of claim 1, while Harrison teaches the remaining limitations of the system of claim 8. However, Harrison does not teach a signal 
Regarding claim 11, Harrison teaches a transmitter configured to transmit an analog signal to a biological tissue (Column 5, line 39-Column 6, line 14—A plurality of electrodes can be attached to biological tissue and to a microchip which is connected to an analyzer system, the system can generate an AC current that can be steered to an input wire, where the device can use a small number of wires to transmit biopotential signals between the chip and analyzer system; biological tissue 204, Fig. 2); and a receiver configured to receive a bioelectrical signal from the biological tissue and configured to calculate a bioimpedance using the bioelectrical signal (Column 2, lines 42-44—impedance is determined by measuring a voltage signal received at the particular channel in response to the AC waveform; Column 5, lines 39-42—an integrated biosensing device comprises a receiver circuit having a plurality of channels for receiving corresponding measured signals),  wherein the transmitter comprises a first sinusoidal signal generator configured to convert a first digital sinusoidal signal (Column 11, line 25—digital-to-analog converter) having a first target frequency into a first analog sinusoidal signal (Column 11, lines 29-31—create an arbitrary AC waveform such as an approximation of a sine wave with a  particular frequency at the DAC output) and at least a second sinusoidal signal is generated (Column 2, lines 56-61—generate a plurality of AC current waveforms…receiving a plurality of digital voltage values) and converted from a digital signal to an analog signal (Column 2, lines 61-63—convert such digital voltage values into a plurality of analog voltage values). However, Harrison does not teach a signal mixer 
Regarding claim 12, Harrison combined with Cha teaches the system of claim 11. However, Harrison does not teach the first synchronous detector comprises: a first multiplier configured to multiply the first reference signal and the bioelectrical signal to generate a first mixed signal; and a first low-pass filter configured to filter components below a reference frequency of the first mixed signal, a second multiplier configured to multiply the second reference signal and the bioelectrical signal to generate a second mixed signal; and a second low-pass filter configured to filter components below the reference frequency of the second mixed signal. Cha does teach a first multiplier (Multiplier 610-1, Fig. 11) configured to multiply the first reference signal and the bioelectrical signal to generate a first mixed signal (Column 19, line 67-Column 20, line 1—the voltage drop signal is multiplied by the first sinusoidal current signal); and a first low-pass filter configured to filter components below a reference frequency of the first mixed signal, wherein the second synchronous detector comprises: a second multiplier (Multiplier 610-2, Fig. 11) configured to multiply the second reference signal and the bioelectrical signal to generate a second mixed signal (Column 20, lines 44-46—a voltage drop signal is multiplied by the second sinusoidal current signal); and a second low-pass filter configured to filter components below the reference frequency of the second mixed signal (Column 19, lines 28-30--a sinusoidal signal included in the voltage drop signal for each frequency can be separated by way of filtering…a filter for each frequency). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Harrison with the synchronous detector of Cha in order to allow the system to apply two sinusoidal signals to a user at once to predictably shorten the time required to calculate bioimpedance based on multiple frequencies and to allow for the removal of noise from the bioelectrical signals, predictably improving the accuracy of the bioimpedance measurements.

Regarding claim 15, Harrison combined with Cha teaches the system of claim 11. As described in the rejection of claim 8, Harrison teaches a first sinusoidal signal generator configured to convert a first digital sinusoidal signal (Column 11, line 25—digital-to-analog converter) having a first target frequency into a first analog sinusoidal signal (Column 11, lines 29-31—create an arbitrary AC waveform such as an approximation of a sine wave with a  particular frequency at the DAC output) and at least a second sinusoidal signal is generated (Column 2, lines 56-61—generate a plurality of AC current waveforms…receiving a plurality of digital voltage values) and converted from a digital signal to an analog signal (Column 2, lines 61-63—convert such digital voltage values into a plurality of analog voltage values). However, Harrison does not specifically teach a reference signal generator configured to generate the first reference signal having the first target frequency and output the first reference signal to the first synchronous detector, and generate the second reference signal having the second target frequency and output the second reference signal to the second synchronous detector. In this case, because Cha multiplies the bioelectric signal by the first or second analog sinusoidal signal (Column 19, line 67-Column 20, line 1—the voltage drop signal is multiplied by the first sinusoidal current signal; .
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Cha, further in view of Baek (WO 2017007574 A1).
Regarding claim 3, Harrison in view of Cha teaches the system of claim 1. However, Harrison does not teach the synchronous detector comprises a multiplier configured to multiply the bioelectrical signal by a reference signal generated based on the digital sinusoidal signal to output a mixed signal; and a low-pass filter configured to filter components below a reference frequency of the mixed signal. Cha teaches a multiplier configured to multiply the bioelectrical signal by a reference signal generated based on the digital sinusoidal signal to output a mixed signal (Column 19, line 67-Column 20, line 1—the voltage drop signal is multiplied by the first sinusoidal current signal) and filtering a signal (Column 19, lines 28-30--a sinusoidal signal included in the voltage drop signal for each frequency can be separated by way of filtering); however, Cha does not specifically teach filtering components below a reference frequency of the mixed signal. Baek teaches a bioimpedance measuring device which applies a current to a user and detects a signal in response, wherein the detector includes a mixer which multiplies a sensed signal with a reference mixing signal (Paragraph 0063) and then filters the mixed signal to remove undesired low frequency components (0066—includes a filter to remove undesired low frequency components to remove unwanted aliases or harmonics from the signal; filter 120, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the 
Regarding claim 4, Harrison along with Cha and Baek teaches the system of claim 3, including the synchronous detector comprising a low-pass filter. Harrison teaches the use of a low-pass filter (Column 2, line 64—low pass filter) in order to output an AC voltage waveform from the DAC which has all DC current removed, or extracted from the signal (Column 2, line 67-Column 3, lines 1 and 8-10—attenuate frequencies and output an AC voltage waveform…having substantially all DC current removed). It would have been obvious to combine the DC component removal of Harrison, already combined as a system with Cha, with the mixed signal filtering of Baek, simply substituting the Harrison’s pre-filtering for Baek’s post-filtering, in order to predictably improve the accuracy of the bioimpedance measurement by removing DC offset from the biosignal.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Cha, further in view of Baek, further in view of Yang (US 20040227654 A1).
Regarding claim 5, Harrison along with Cha and Baek teaches the system of claim 3. However, neither Harrison nor Cha or Baek explicitly teaches wherein the synchronous detector receives the most significant bit signal of the digital sinusoidal signal from the sinusoidal signal generator and generates the reference signal based on the most significant bit of the digital sinusoidal signal. Yang teaches a signal converter having the ability to convert an analog signal (Paragraph 0036—Convert the analog input voltage signal to a corresponding binary value), such as the analog signal based on the digital sinusoidal signal, into a binary reference signal based on the most significant bit of the analog signal (Paragraph 0024--A voltage indicative of an analog input voltage is established….binary output signal of the comparator is latched as a most significant bit of the binary value). This would allow the digital sinusoidal signal generated by the sinusoidal signal generator to be converted to an analog signal and 
Regarding claim 13, Harrison along with Cha and Baek teaches the system of claim 3. However, neither Harrison nor Cha or Baek explicitly teaches wherein the synchronous detector receives the most significant bit signal of the digital sinusoidal signal from the sinusoidal signal generator and generates the reference signal based on the most significant bit of the digital sinusoidal signal. Yang teaches a signal converter having the ability to convert an analog signal (Paragraph 0036—Convert the analog input voltage signal to a corresponding binary value), such as the analog signal based on the digital sinusoidal signal, into a binary reference signal based on the most significant bit of the analog signal (Paragraph 0024--A voltage indicative of an analog input voltage is established….binary output signal of the comparator is latched as a most significant bit of the binary value). This would allow the digital sinusoidal signals generated by the sinusoidal signal generators to be converted to analog signals and then additionally converted to binary signals based on the most-significant-bits to be used as reference signals in conjunction with the synchronous detectors of the system taught in claim 11. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the synchronous detectors of the system taught by Harrison, Cha, and Baek with the signal converter of Yang in order to predictably improve the accuracy of the measurement system by reducing noise of the reference signal and amplifying the signals of interest by utilizing a reference signal having the same target frequency as the digital sinusoidal signal. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Cha, further in view of Baek, further in view of Yang, further in view of Harres (U.S. 20030128768 A1).
Regarding claim 6, Harrison along with Cha, Baek, and Yang teaches the system of claim 5. Neither Harrison nor Cha or Baek teaches wherein the synchronous detector generates a square wave signal having the target frequency as the reference signal based on a most significant bit signal of the digital sinusoidal signal. Yang teaches a signal converter having the ability to convert an analog signal (Paragraph 0036—Convert the analog input voltage signal to a corresponding binary value), such as the analog signal based on the digital sinusoidal signal, into a binary reference signal based on the most significant bit of the analog signal (Paragraph 0024—A voltage indicative of an analog input voltage is established….binary output signal of the comparator is latched as a most significant bit of the binary value). Harres teaches that it was known in the art at the time of filing that a comparator outputs a binary, square-wave signal (Paragraph 0046—output a binary, square-wave signal). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the synchronous detectors of the system taught by Harrison, Cha, and Baek with the signal converter of Yang and square wave signal teaching of Harres in order to predictably improve the accuracy of the measurement system by reducing noise of the reference signal and amplifying the signals of interest by utilizing a reference signal having the same target frequency as the digital sinusoidal signal. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Cha, further in view of Baek, further in view of Henzler (U.S. 20130016982 A1).
Regarding claim 10, Harrison with Cha and Baek teaches the system of claim 1, including a plurality of synchronous detectors. However, none of Harrison, Cha, or Baek teaches a phase controller configured to adjust a phase of a most significant bit signal of the digital sinusoidal signal and output the adjusted signal to the synchronous detector. Henzler teaches a delayer for adjusting an input signal, such that the delayer may be seen as relevant to generic signal processing (Paragraph 0002), wherein .
Response to Arguments
Applicant's arguments filed 29 July 2021 regarding the rejection of claims 1-15 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 9-11 of applicant’s remarks, assert that the amended claims 1-15 are not directed to an abstract idea due to the inclusion of “a transmitter configured to transmit an analog sinusoidal signal to a body of a user” and “a receiver configured to receive a bioelectrical signal from the body of the user and configured to calculate a bioimpedance using the bioelectrical signal”. As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the abstract nature of the remainder of the limitation but instead can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a sensor. In particular, the inclusion of a 
Regarding applicant’s assertion that the claims are eligible under 25. U.S.C. 101 as they constitute an improvement to the technology, per MPEP 2106.04(d)(1), the claim itself and not just the specification must reflect the disclosed improvement. The current claim language does not reflect any features relating to improving the selectivity for extracting a target frequency component or minimizing the hardware for implementation of a synchronization detector. Finally, the arguments pertaining to improvement are not persuasive when novelty cannot be demonstrated with the recited invention; it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art.
The rejections of claims 1-15 under 35 U.S.C. 101 are thus maintained.
Applicant's arguments filed 29 July 2021 with respect to the rejection(s) of claims 1 and 11 and their corresponding dependent claims have been fully considered but they are not persuasive. The combination of Harrison and Cha teaches each and every element of the amended claims as described in further detail above in this action.
Applicant’s arguments, see page 16 of 17 of applicant’s remarks, filed 29 July 2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baek.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791